Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: In the Abstract and specification, at least at paragraphs 0013 and 0028, the parallelepiped packaging box is set forth as having a cylindrical case body, but a parallelepiped is not cylindrical, nor is a cylinder square or rectangular in cross-section. A cylindrical (adjective) structure must have straight parallel sides and a circular or oval cross-section; in the shape or form of a cylinder. The packaging box does not have a cylindrical shape. Perhaps this is a mis-description by a poor arrangement of the Abstract and specification and the disclosed packaging box is not being described as having a cylindrical body, but it appears to be described as such. 
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not seen 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 2, “including…” is indefinite as to the antecedent being referenced. In line 5, “the side surface portion” lacks singular antecedent basis. See also claim 3, lines 3-4. 
In claim 3, lines 9-12, respective recessed portions in each surface pair lacks antecedent basis from parent claims 1 and 2.   

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zackheim (2.860,773). Zackheim discloses an analogous packaging box for a roll-shaped material wound around a cylindrical core, the packaging box including a case body (described carton), and respective side surface portions (top and bottom of Figures 2 and 3) at both ends in an axial direction of the cylindrical core in the case body, the case body and the side surface portions being formed of a single sheet member (blank of Figure 1), the packaging box for the roll-shaped material comprising a holding unit (20, 20 and 25, 25) inserted into the cylindrical core of the roll-shaped material to hold the roll-shaped material within the case body, wherein when the holding unit is inserted into the cylindrical core of the roll-shaped material, a region facing an end portion of the cylindrical core in a cross direction intersecting the longitudinal direction, is formed with a recessed portion (28 and/or 29) as an interlocking structure that is recessed in the cross direction. 
As to claim 2, Zackheim discloses the holding unit is integrally formed with the side surface portions of the single sheet member.
As to claim 5, Zackheim discloses the recessed portion comprising a straight line portion and an innermost arc portion. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gerulski et al. (6,742,690) in view of Camillo et al. (4,817,796). Gerulski et al. disclose a packaging box for a roll-shaped material wound around a cylindrical core, the packaging box including a case body (20), and respective side surface portions (36, 38) at both ends in an axial longitudinal direction of the cylindrical core in the case body, the case body and the side surface portions being formed of a single sheet member (disclosed single blank), the packaging box for the roll-shaped material comprising a holding unit (68) inserted into the cylindrical core of the roll-shaped material to hold the roll-shaped material within the case body. Camillo et al. disclose an analogous packaging box for a roll-shaped material wound around a cylindrical core, the packaging box including a case body (described box), and respective side surface portions (top and bottom of Figure 2) at both ends in an axial direction of the cylindrical core in the case body, the case body and the side surface portions being formed of a single sheet member (blank of Figure 1), the packaging box for the roll-shaped material, comprising a holding unit (44) inserted into the cylindrical core of the roll-shaped material to hold the roll-shaped material within the case body, wherein when the holding unit is inserted into the cylindrical core of the roll-shaped material, a region facing an end portion of the cylindrical core in a cross direction intersecting the longitudinal direction, is formed with a recessed portion (48) as a locking structure that is recessed in the cross direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the longitudinal box and contained longitudinal core of Gerulski et al. with a holding unit similar to Camillo et al. as claimed, as such a .
As to claim 2, in the combination Camillo et al. discloses the holding unit is integrally formed with the side surface portions of the single sheet member.
As to claim 3, the case body of Gerulski et al. is a rectangular parallelepiped, the holding unit of Camillo et al. comprises a pair of opposed portions of the holding unit, and the particular relative dimensions of the recessed portions does not render any new or unexpected result.  
As to claim 5, Camillo et al. discloses the recessed portion comprising a straight line portion and an innermost arc portion. 
As to claim 6, Gerulski et al. discloses the sheet member formed of cardboard (see column 4, lines 17-22). 
As to claim 7, the particular dimensions of the recessed portions does not render any new or unexpected result. A change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955). 
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the art as each applied to claim 1 above, and further in view of Hannen et al. (5,310,058). The previous art discloses the holding unit as an integral or unitary element of the single sheet member. However, Hannen et al. disclose a holding unit (1) as a different body from the single sheet member of a box. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the holding unit as a discrete body from the single sheet member as claimed, as it has been Nerwin v. Erlichman, 168 USPQ 177, 179.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zackheim as  applied to claim 1 above, and further in view of Gerulski et al.. Gerulski et al. discloses the sheet member formed of cardboard (see column 4, lines 17-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sheet member of Zackheim from cardboard as claimed, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zackheim as  applied to claim 1 above. The particular dimensions of the recessed portions are not disclosed by Zackheim, but the  particular dimensions does not render any new or unexpected result. A change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955). 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG